19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 1 of 84



                                  EXHIBIT C-3
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 2 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 3 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 4 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 5 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 6 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 7 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 8 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 9 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 10 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 11 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 12 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 13 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 14 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 15 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 16 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 17 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 18 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 19 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 20 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 21 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 22 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 23 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 24 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 25 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 26 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 27 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 28 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 29 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 30 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 31 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 32 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 33 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 34 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 35 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 36 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 37 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 38 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 39 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 40 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 41 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 42 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 43 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 44 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 45 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 46 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 47 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 48 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 49 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 50 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 51 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 52 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 53 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 54 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 55 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 56 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 57 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 58 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 59 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 60 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 61 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 62 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 63 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 64 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 65 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 66 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 67 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 68 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 69 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 70 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 71 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 72 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 73 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 74 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 75 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 76 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 77 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 78 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 79 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 80 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 81 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 82 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 83 of 84
19-11845-shl   Doc 5-5   Filed 06/03/19 Entered 06/03/19 14:18:56   Exhibit C (pt.
                                  3) Pg 84 of 84
